
	

114 HR 4733 RH: To permit the United States Capitol Police to accept certain property from other Federal agencies and to dispose of certain property in its possession.
U.S. House of Representatives
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 515
		114th CONGRESS
		2d Session
		H. R. 4733
		[Report No. 114–664]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2016
			Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration
		
		
			July 5, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To permit the United States Capitol Police to accept certain property from other Federal agencies
			 and to dispose of certain property in its possession.
	
	
		1.Authorities of United States Capitol Police to dispose of forfeited and abandoned property and to
			 accept surplus or obsolete property offered by other Federal agencies
 (a)Disposal of forfeited and abandoned property in possession of Capitol PoliceSection 1003(a) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1906(a)) is amended by striking surplus or obsolete property of the Capitol Police and inserting the following: surplus or obsolete property of the Capitol Police, and property which is in the possession of the Capitol Police because it has been disposed, forfeited, voluntarily abandoned, or unclaimed,.
 (b)Acceptance of surplus or obsolete property offered by other Federal agenciesUpon notifying the Committees of Appropriations of the House of Representatives and Senate, the United States Capitol Police may accept surplus or obsolete property offered by another Federal department, agency, or office.
			
	
		July 5, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
